Citation Nr: 9922793	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for VA nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant






INTRODUCTION

The appellant had active service with the Philippine 
Commonwealth Army from December 1941 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 letter from the Manila 
RO to the effect that the appellant had no legal entitlement 
to nonservice-connected disability pension benefits under the 
laws of the United States.

The issue of entitlement to service connection for pulmonary 
tuberculosis is addressed in the remand at the end of this 
decision.


FINDING OF FACT

The appellant had active service with the Philippine 
Commonwealth Army from December 1941 to February 1946.


CONCLUSION OF LAW

The appellant's service does not qualify for nonservice-
connected pension benefits.  38 U.S.C.A. §§ 107, 1502, 1521 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.8 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is entitled to VA nonservice-
connected disability pension benefits.

Initially, the Board notes that the concept of well 
groundedness applies to the character of the evidence 
presented by a claimant.  For purposes of this decision, 
there is no dispute as to the evidence, but only as to the 
law and its meaning.  As such, the well groundedness 
requirement is inapplicable.  Rather, as explained below, the 
Board finds that the appellant has failed to state a claim on 
which relief may be granted.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Eligibility for VA benefits is based on statutory and 
regulatory law that defines an individual's legal status if a 
veteran had active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 1991); 38 C.F.R. §§  
3.1, 3.6 (1998).  The term "veteran" means a person who 
served in the active military, naval, or air service and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 C.F.R. § 101(2) (1998).  

In accordance with 38 U.S.C.A. § 1521(a) (West 1991), the 
Secretary shall pay to each veteran of a period of war who 
meets the necessary service requirements and who is 
permanently and totally disabled from nonservice-connected 
disability, not the result of the veteran's willful 
misconduct, pension at the prescribed rate.  A veteran meets 
the service requirements of this section if such veteran has 
served in the active military, naval, or air service:  
(1)  For ninety (90) days or more during a period of war; (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (3) for a 
period of ninety (90) consecutive days or more and such 
period began or ended during a period of war; or, (4) for an 
aggregate of ninety (90) days or more in two or more separate 
periods of service during more than one period of war.  
38 U.S.C.A. § 1521(j).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except for specified 
benefits which do not include nonservice-connected disability 
pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  In this case, the service 
department certified that the appellant had active duty as a 
private from December 19, 1941, to February 24, 1946, with 
the Philippine Commonwealth Army.  The law specifically 
excludes such service for purposes of entitlement to 
nonservice-connected disability pension benefits.  See 
Laruan v. Principi, 4 Vet. App. 100 (1993).  Consequently, 
the Board finds that there is no legal basis on which the 
appellant's claim can be based.  As the law and not the 
evidence is dispositive on the issue, it must be denied 
because of a lack of legal entitlement.  38 U.S.C.A. § 107; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. 
§ 3.8. 

The proper course for the unsuccessful application who 
believes that there is a reason to dispute the report of the 
service department of the contents of military records is to 
pursue such disagreement with the service department, not VA.  
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  


ORDER

As a matter of law, the claim for nonservice-connected 
disability pension benefits is denied.





REMAND

A review of the evidence of record discloses that, by rating 
decision dated in February 1999, service connection for 
pulmonary tuberculosis and for heart disease with 
hypertension was denied.  The appellant was notified of the 
determination by communication dated that same month.  
Received in April 1999 was a notice of disagreement with the 
denial of service connection for pulmonary tuberculosis only.  
No statement of the case has been issued with regard to the 
appeal of the denial of service connection for pulmonary 
tuberculosis.  This issue must remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105 
(West 1991); Buckley v. West, 12 Vet. App. 76 (1998); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

Accordingly, the issue of service connection for pulmonary 
tuberculosis is REMANDED for the following action:

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for pulmonary 
tuberculosis.  The appellant and his 
representative should be given the 
opportunity for response.  Only if the 
appellant files a timely substantive 
appeal should his claim be returned to 
the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals


 


